Citation Nr: 1826423	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for respiratory problems also claimed as due to asbestos exposure.

3.  Entitlement to service connection for high blood pressure. 

4.  Entitlement to service connection for rheumatoid arthritis of the hip.  

5.  Entitlement to service connection for blood blockage on the left side of the neck.

6.  Entitlement to an initial rating higher than 50 percent disabling for post traumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  

8.  Entitlement to an additional temporary total evaluation because of hospital treatment in excess of 21 days beyond December 1, 2012 for a service-connected condition.


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1969 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was afforded a videoconference hearing in March 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for respiratory problems also claimed as due to asbestos exposure, high blood pressure, rheumatoid arthritis of the hip and blood blockage on the left side of the neck; and entitlement to TDIU are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to service.

2.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.

3.  The Veteran was admitted to a PTSD intensive outpatient program from October 4, 2012 to November 21, 2012.  No additional hospital treatment in excess of 21 days is shown by the record.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial evaluation higher than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for an additional temporary total evaluation because of hospital treatment in excess of 21 days beyond December 1, 2012 for a service-connected condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.29, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a lumbar spine disability.  He argues he injured his back while carrying gallons of paint in service in August 1970.  According to the Veteran, his back problems started in service and continued to worsen after separation.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.

After review of the record, the Board finds against the claim for service connection for a lumbar spine disability.  In this regard, service treatment records show that the Veteran was seen in service for low back pain in August 1970 after lifting heavy objects.  The December 1970 separation examination disclosed normal findings for the spine, other musculoskeletal.  Arthritis is also not clinically shown to have been compensably disabling within a year from separation from active service.  

In July 2014, the Veteran's private physician Dr. F stated that the Veteran injured his back in August 1970.  The Veteran gave a history of lifting paint that weighed about 75 to 100 pounds while in the Navy.  Dr. F opined that the pain the Veteran suffered today was related to his service in the military.  In July 2016, Dr. F again opined that the medical problems associated with the Veteran's lower back began with his injury in the military and they have slowly progressed to this point and that as a result of it he is in chronic pain. 

The August 2013 VA examiner, however, noted that there was no evidence of degenerative joint disease of the lumbar spine or spinal stenosis condition in service and that the Veteran was diagnosed after service.  He found that the current lumbar spine degenerative joint disease was not related to or secondary to the progression of the back condition shown/treated in service.  

In the same opinion, however, the VA examiner stated that residuals of a back injury was at least as likely as not related to/secondary to/progression of the back condition shown/treated in service.  Despite this opinion, the VA examiner discussed that the AMA Guides Newsletter Jul/Aug 2009 shows that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  While sprain or strain of the back involves the muscles and ligaments (soft tissues) of the spinal region, spinal stenosis/spondylosis is a degenerative process involving the discs and vertebral bodies.  He found that one is not the cause of, or related to, the other.  The VA examiner found that the preponderance of the medical evidence does not support strains to be proximate cause of osteoarthritis or degenerative disc disease of the spine.  After extensive review of the service treatment records and medical literature, the VA examiner opined that no objective evidence supports that the current back condition is related to the same complaints in service or is a natural progression of his myofascial back pain.  In light of his reasoning and subsequent findings, it appears that his prior opinion that residuals of a back injury was at least as likely as not related to/secondary to/progression of the back condition shown/treated in service was in error.  

To clear up the conflicting August 2013 VA opinion, however, an addendum opinion was obtained in August 2015.  Another VA examiner found the current lumbar spine degenerative joint disease was not related to or secondary to the progression of the back condition shown/treated in service.  The VA examiner stated that while back strain involved the muscles and ligaments of the spinal region, lumbar degenerative joint disease is a degenerative process involving the vertebral bodies and discs.  She stated that one is not the cause of, or related to, the other.  The VA examiner further commented that a study on degenerative disc disease shows that age, familial aggregation (genetics) and intrinsic disc lodging were the predominant predictors of degenerative disc disease.  The August 2013 and August 2015 VA opinions are consistent with each other.  

The Board finds that the medical opinion rendered by the VA examiners are persuasive and assigns them greater probative weight than the opinion of Dr. F.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The opinions of the VA examiners were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  The examiners addressed the appellant's contentions and based the opinions on a review of the claims folder to include consideration of the in service history and the nature of the current disability.  The opinion is consistent with the historical record to include the normal findings at separation by a military examiner.  The Board finds no factual inaccuracies.  Rather, the VA examiners considered the Veteran's description of carrying gallons of paint during service.  This accepted history was reviewed in the entirety of the record, to include the lay and medical evidence suggesting a normal lumbar spine at separation.

On the other hand, the opinion by Dr. F does not consider the normal clinical evaluation of the Veteran's spine made by a military physician at separation or the Veteran's own reported history, as discussed below, of the onset of low back disability many years later.  This lack of factual accuracy lowers the overall probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).

For the reasons detailed above, the Board must find against the Veteran's claim for service connection.  In making this decision, the Board notes that the Veteran is competent to report lumbar spine pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his lumbar spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinions of the VA examiners are far more probative and persuasive as to the etiology of the Veteran's disability.  

To the extent that the Veteran alleges that his back problems started in service and have continued since that time, the Board finds that this recollection is not credible.  In this respect, his recent statements conflict with the separation examination in August 1970 and post service statements.  To that end, the Veteran reported low back pain of two weeks in August 2005.  At that time, he reported that his back problems started four years prior while working.  He did not report an in service onset.  Furthermore, during his separation examination, clinical examination by a military physician found normal findings for the spine at that time.  Thus, credible competent evidence includes a medical evaluation finding a normal spine on physical examination at separation.  

The Board places greater probative weight to the Veteran's report of a non service cause for his lumbar spine problems in 2005 as these statements bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's current allegation of chronic back problems since service was recollected many decades after service and is not consistent with his prior statements.  Thus, an award of benefits based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Furthermore, there is insufficient evidence to reflect manifestations of arthritis to a compensable degree within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the most probative evidence of record preponderates against finding that the Veteran's lumbar spine disability is related to service.  While the service treatment records show a single complaint of back pain, such appears to be acute and a chronic disability resulting therefrom is not shown by the record.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of an initial rating higher than 50 percent for PTSD.  The Veteran was granted a temporary total evaluation for his PTSD from October 4, 2012 to November 30, 2012, after which the scheduler evaluation resumed.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 70 percent rating for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
After review of the record, the Board finds against the claim as the evidence to include VA examinations, outpatient treatment notes and private treatment records, does not justify an evaluation higher than 50 percent disabling for the Veteran's service-connected PTSD for any time during the appeal period.  The most probative evidence establishes that while there is some occupational and social impairment, occupational and social impairment with deficiencies in most areas has not been shown or more nearly approximated as contemplated by the schedular criteria.  

To that end, VA examinations and outpatient treatment records disclose that the Veteran is generally alert, cooperative and oriented.  There is no evidence of thought disorder, hallucinations, delusions, suicidal and/or homicidal ideation.  Generally, examinations disclose no observable impairment in speech, attention, concentration, or memory.  His thought content and process are unremarkable, and grooming and hygiene were appropriate.  

In the December 2010 VA examination, he disclosed that he had a "common law" marriage for two years and that the relationship was alright.  He also reported a good relationship with his children and that he got along with people pretty good.  He reported that he worked as a cement finisher for 18 years but was unemployed at that time because of his short fuse, bad economy and hip problems.  The VA examiner found that the Veteran's PTSD symptoms caused no more than occupational and social impairment with reduced reliability and productivity.  

When examined in May 2014, the Veteran reported that he recently married but was considering divorce because of his wife's "untruths."  He expressed that he got along very well with his eight children and "alright" with people that he had known for a long time outside of his family.  He reported that he retired from work as a cement worker because of his lungs.  The VA examiner found that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The May 2016 VA examiner VA found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  During this examination, the Veteran described his current marital relationship as good and his relationship with his children was reported as good.  Although it was noted that he continued to socially isolate, he enjoyed spending time with his grandchildren.  

During the appeal period, the Veteran married and generally reported a good relationship with his wife and good relationship with his family.  Although he reported that he socially isolates, he expressed that he spent time with his family.  The above evidence demonstrates that he can maintain some effective relationships.  Additionally, during the appeal period, the VA examiners did not find that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, at most, the Veteran was shown to have occupational and social impairment with reduced reliability and productivity due to his PTSD.  

The Board finds that the Veteran had been competent and credible when reporting his symptoms during this appeal.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations and his reports of nightmares, anxiety, and depression.  The Veteran, however, has not reported symptoms consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood impairment due to his PTSD symptoms at any time during this appeal.  While the Veteran expressed his own opinion that he was unemployable during this time, the Board places greater probative weight on the expert opinion that the Veteran's occupational impairment at most caused reduced reliability and productivity due to his PTSD as it was based on his lay reports in the context of his mental status examination.  The opinions of the VA examiners hold significant probative value as the evaluations were based on the Veteran's description of symptoms in terms of frequency, duration and severity, his mental status examinations and their own expertise and training for evaluating how those symptoms affect his social and occupational functioning.

In making this decision, the Board notes that during this time there was no showing of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships and/or any other symptoms of similar equivalence required for a 70 percent rating.

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by no more than a 50 percent rating.  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  Although the Veteran reports social and occupational impairment, nightmares, anxiety, depression, irritability, concentration issues and hypervigilance such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Accordingly, the claim is denied.

Temp Total 

The Veteran appeals the denial of an additional temporary total evaluation because of hospital treatment in excess of 21 days beyond December 1, 2012 for a service-connected condition.

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

A temporary total disability rating for convalescence will be assigned if treatment of a service connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a)(1), (2), (3).  

VA outpatient treatment records show admission to a PTSD intensive outpatient program from October 4, 2012 to November 21, 2012.  No additional hospital treatment for the service connected PTSD is shown by the record.  A temporary evaluation of 100 percent was assigned effective October 4, 2012 because of hospitalization over 21 days.  The scheduler 50 evaluation resumed from December 1, 2012.  As no additional hospital treatment for PTSD is shown during this period of time, the claim must be denied.  



ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to an initial rating higher than 50 percent disabling for PTSD is denied.  

Entitlement to an additional temporary total evaluation because of hospital treatment in excess of 21 days beyond December 1, 2012 for a service-connected condition is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for a respiratory disorder.  He claims that his current respiratory problem/asbestosis is due to exposure to asbestos while serving in the Navy.  In relation to his claim, he was afforded a VA examination in May 2014.  During this examination, it was determined that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic asbestosis or its residuals.  The VA examiner found that the respiratory problem noted are simply reported symptoms to include SOB, DOE, congestion and sputum production and therefore are not respiratory/pulmonary diagnoses.  It was determined that no medical opinion could be rendered as no condition was diagnosed.  

The Board notes, however, that outpatient treatment records show diagnoses of COPD, bronchitis, stable RML scarring in the setting of asbestos lung disease and post nasal drip.  The VA examiner, however, did not issue an etiology opinion on these diagnoses.  A private examiner in 2011 provided an impression of bilateral asbestos-related lung disease which was based, in part, on B-reader x-ray.  Also since the last VA examination, in March 2016, an assessment was given of COPD due to industrial exposure while in the Navy causing shortness of breath and occasional wheezing with primary complaint being cough, and asbestos exposure due to occupational exposures causing shortness of breath.  

The record shows that the Veteran has been assessed with several different respiratory/pulmonary conditions and service treatment records show complaints of cold and congestion symptoms.  As the VA examiner did not render an opinion as to whether the several respiratory diagnoses of record to include COPD and bronchitis are related to service, the Board finds that further development is still warranted on this matter.  

The Veteran also appeals the denial of service connection for high blood pressure, rheumatoid arthritis of the hip and blood blockage on the left side of the neck.  The Veteran argues that his rheumatoid arthritis of the hip is due to exposure to cold weather during service while in the north Atlantic in Finland.  Also, he claims that in February 1970 he injured his hip during service and that his hip has worsened on and off over the years.  According to the Veteran, his blood blockage in his neck may be connected to the injury he sustained in service and his high blood pressure may be related to his respiratory issues and/or his in service asbestos exposure.  

As the Veteran has not been afforded a VA examination in relation to his claims, the Board finds that a remand is warranted to determine if he has high blood pressure, rheumatoid arthritis of the hip and/or blood blockage on the left side of the neck that is related to service.  

Lastly, the Veteran appeals the denial of TDIU.  He claims that he is unable to work because of medications taken for his service-connected PTSD.  He also claims that he retired because of a combination of his back, respiratory and PTSD symptoms.  As further development is required on the respiratory claim, the TDIU issue will be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any outstanding VA outpatient treatment records since 2016.  

2.  Schedule the Veteran for a VA examination to determine if he has high blood pressure or blood blockage on the left side of the neck that is related to service.  Access to the VBMS and the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that high blood pressure or blood blockage on the left side of the neck had its onset in service or was caused by any incident of service to include in service asbestos exposure.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination to determine if he has rheumatoid arthritis of the hip that is related to service.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that rheumatoid arthritis of the hip had its onset in service or was caused by any incident of service.  In doing so, the VA examiner must address the Veteran's claim of exposure to cold weather during service while in the north Atlantic in Finland and the February 1970 complaint of right leg pain.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA examination, with an appropriate examiner, to determine if he has a respiratory disability that is related to service.  Access to the electronic claims files must be made available to the examiner for review.  As to each and every respiratory/pulmonary condition diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service to include asbestos exposure while in the Navy.  In doing so, the VA examiner must address.  

* Service treatment complaints to include sinus congestion cough in September 1969; head cold symptoms in March 1970, May 1970 and December 1970; and chest congestion and cough in September 1970 and October 1970.  
* The September 2011 B-reader chest X ray interpreted as showing bilateral interstitial fibrosis which is causally related to asbestosis provided the subject's exposure history and period of latency are appropriate. 
* The November 2011 report of Dr. D and opinion that within reasonable medical probability the Veteran suffers from bilateral asbestos related lung disease.  
* The March 2016 assessment of COPD due to industrial exposure while in the Navy causing shortness of breath and occasional wheezing with primary complaint being cough, and asbestos exposure due to occupational exposures causing shortness of breath

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


